ORDER

A petition for review pursuant to sec. 808.10, Stats., having been filed on behalf of plaintiff-respondent-petitioner, State of Wisconsin, and considered by the court,
IT IS ORDERED that the petition for review is granted.
IT IS FURTHER ORDERED that the court of appeals' decision is vacated and the cause remanded to the court of appeals for further consideration in light of this court's decisions in State v. Robinson, 146 Wis. 2d 315, 431 N.W.2d 165 (1988) and State v. Jensen, 147 Wis. 2d 240, 432 N.W.2d 913 (1988).
Marilyn L. Graves Clerk of Supreme Court